Citation Nr: 1033235	
Decision Date: 09/03/10    Archive Date: 09/13/10

DOCKET NO.  07-06 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to a disability rating greater than 20 percent 
for left (minor) carpal tunnel release.  

2.  Entitlement to a disability rating greater than 30 percent 
for right (major) carpal tunnel release.  

3.  Entitlement to a disability rating greater than 10 percent 
for left knee degenerative joint disease.  

4.  Entitlement to a disability rating greater than 10 percent 
for right knee degenerative joint disease.  

5.  Entitlement to a disability rating greater than 10 percent 
for sinusitis/rhinitis.  

6.  Entitlement to a disability rating greater than 10 percent 
for dyspepsia.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to January 
1998.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2005 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  A RO hearing 
was held in December 2008 and a copy of the hearing transcript 
has been added to the record.

The September 2005 rating decision denied a disability rating 
greater than 10 percent for right carpal tunnel syndrome.  An 
April 2009 rating decision increased that rating to 30 percent, 
effective from February 23, 2009, the date of a VA examination.  
Since the increase does not date back to the receipt of the 
original claim, there are two distinct time periods to be 
considered for this disability.  The Veteran is presumed to be 
seeking the maximum rating so this matter remains on appeal.  Cf. 
AB v. Brown, 6 Vet. App. 35 (1993).




FINDINGS OF FACT

1.  The competent medical evidence shows that Veteran does not 
have severe incomplete paralysis of his left median nerve.

2.  The competent medical evidence shows that  the Veteran did 
not have moderate incomplete paralysis of his right median nerve 
prior to February 23, 2009, and has not had severe incomplete 
paralysis of his right median nerve since then.

3.  The competent medical evidence shows that the Veteran does 
not have left or right knee flexion limited to 45 degrees, right 
knee extension limited to 10 degrees, or any left or right knee 
recurrent subluxation or lateral instability.  

4.  The competent medical evidence shows that the Veteran has not 
had one or more incapacitating episodes of sinusitis per year 
requiring prolonged antibiotic treatment, or three or more 
episodes per year of non-incapacitating sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  

5.  The competent medical evidence shows that the Veteran has not 
had nasal polyps.

6.  The competent medical evidence shows that the Veteran's 
dyspepsia does not produce persistently recurrent epigastric 
distress with dysphagia, pyrosis, and regurgitation, accompanied 
by substernal or are or shoulder pain, productive of considerable 
impairment of health.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 20 percent 
for left (minor) carpal tunnel release have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, 
Diagnostic Code (DC) 8515 (2009).

2.  The criteria for a disability rating greater than 10 percent 
for right (major) carpal tunnel release prior to February 23, 
2009 and greater than 30 percent thereafter have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, 
DC 8515 (2009).

3.  The criteria for a disability rating greater than 10 percent 
for left knee degenerative joint disease have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 
4.71, DC 5010 (2009).

4.  The criteria for a disability rating greater than 10 percent 
for right knee degenerative joint disease have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 
4.71, DC 5010 (2009).

5.  The criteria for a disability rating greater than 10 percent 
for sinusitis/rhinitis have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.97, DC 6522-6514 (2009).

6.  The criteria for a disability rating greater than 10 percent 
for dyspepsia have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.114, DC 7346 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the 
Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  
The VCAA provides that VA shall apprise a claimant of the 
evidence necessary to substantiate his claim for benefits and 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence unless no reasonable possibility exists that 
such assistance will aid in substantiating the claim.

In a letter issued in July 2005, VA notified the appellant of the 
information and evidence needed to substantiate and complete his 
claims, including what part of that evidence he was to provide 
and what part VA would attempt to obtain for him.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  This letter informed the 
appellant to submit medical evidence showing that his service-
connected disabilities had worsened.  The Veteran also was 
informed of when and where to send the evidence.  After 
consideration of the contents of this letter, the Board finds 
that VA has satisfied substantially the requirement that the 
Veteran be advised to submit any additional information in 
support of his claims.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

As will be explained below in greater detail, the evidence does 
not support granting an increased rating for any of the Veteran's 
service-connected disabilities currently on appeal.  The claimant 
also has had the opportunity to submit additional argument and 
evidence and to participate meaningfully in the adjudication 
process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

Additional notice of the five elements of a service-connection 
claim has been as is now required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

With respect to the timing of the notice, the Board points out 
that the Veterans Court held that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  Here, notice as to what is required to substantiate 
an increased rating claim was issued to the appellant and his 
service representative prior to the September 2005 rating 
decision which denied the benefits sought on appeal; thus, this 
notice was timely.  Because all of the appellant's claims are 
being denied in this decision, any question as to the appropriate 
disability rating or effective date is moot and there can be no 
failure to notify the appellant.  See Dingess, 19 Vet. 
App. at 473.  And any defect in the timing or content of the 
notice provided to the Veteran and his service representative has 
not affected the fairness of the adjudication.  See Mayfield, 
444 F.3d at 1328. 

The Board also finds that VA has complied with the VCAA's duty to 
assist by aiding the Veteran in obtaining evidence and affording 
him the opportunity to give testimony before the RO.  It appears 
that all known and available records relevant to the issues on 
appeal have been obtained and associated with the Veteran's 
claims file; the Veteran has not contended otherwise.  

As to any duty to provide an examination and/or seek a medical 
opinion, the Board notes that in the case of a claim for 
disability compensation, the assistance provided to the claimant 
shall include providing a medical examination or obtaining a 
medical opinion when such examination or opinion is necessary to 
make a decision on the claim.  An examination or opinion shall be 
treated as being necessary to make a decision on the claim if the 
evidence of record, taking into consideration all information and 
lay or medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of disability; 
and indicates that the disability or symptoms may be associated 
with the claimant's act of service; but does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

The Veteran has been provided with VA examinations which address 
the current nature and severity of his service-connected 
disabilities in 2006 and in 2009.  In summary, VA has done 
everything reasonably possible to notify and to assist the 
Veteran and no further action is necessary to meet the 
requirements of the VCAA.

Pertinent criteria

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  38 C.F.R. Part 4 contains 
the rating schedule.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7. 

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by visible behavior 
on motion.  Weakness is as important as limitation of motion, and 
a part that becomes painful on use must be regarded as seriously 
disabled.  Under 38 C.F.R. § 4.45, factors of joint disability 
include increased or limited motion, weakness, fatigability, or 
painful movement, swelling, deformity or disuse atrophy.  

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 
(1997).

In Fenderson v. West, 12 Vet. App. 119 (1999), and in Hart v. 
Mansfield, 21 Vet. App. 505 (2007), the Court discussed the 
concept of the "staging" of ratings, finding that in cases where 
an initially assigned disability evaluation or an increased 
rating has been disagreed with, it was possible for a Veteran to 
be awarded separate percentage evaluations for separate periods 
based on the facts found during the appeal period.  The Board 
concludes that the disabilities have not significantly changed, 
except for the right carpal tunnel release, and so uniform 
ratings are warranted for all but it.

Left and right carpal tunnel release

The Veteran seeks higher ratings than 10 percent for right carpal 
tunnel release prior to February 13, 2009, than 30 percent for it 
from February 13, 2009, and than 20 percent for left carpal 
tunnel release.  

The Veteran's carpal tunnel releases are rated under Diagnostic 
Code 8515, which provides for a 10 percent rating for mild 
incomplete paralysis of the median nerve for the major or minor 
hand.  A 20 or 30 percent rating is warranted for moderate 
incomplete paralysis for the minor or major hand, respectively.  
A 30 or 40 percent rating is warranted for severe incomplete 
paralysis of the minor or major hand, respectively.  A 50 or 60 
percent evaluation is warranted for complete paralysis of the 
median nerve for the minor or major hand, respectively, with the 
hand inclined to the ulnar side with the index and middle fingers 
more extended than normally, considerable atrophy of the muscles 
of the thenar eminence, and the thumb in the plane of the hand 
(ape hand); incomplete and defective pronation of the hand with 
the absence of flexion of the index finger, feeble flexion of the 
middle finger, inability to make a fist, and index and middle 
fingers that remain extended; inability to flex the distal 
phalanx of the thumb with defective opposition and abduction of 
the thumb at right angles to the palm; weakened flexion of the 
wrist; and pain with trophic disturbances.  38 C.F.R. § 4.124a, 
Diagnostic Code 8515.

A VA electromyogram in June 2005 revealed right median 
neuropathy.  This was primarily sensory demyelination without 
sign of axonal loss.  Previous median neuropathy at the left 
wrist had resolved, and the left upper extremity had a normal 
motor and sensory study.  On VA evaluation in July 2005, the 
Veteran was working full time at a golf club as a facility 
manager.  He had 5/5 strength in his hand muscles.  

On examination in July 2005, the Veteran complained of numbness 
and weakness of all fingers constantly.  He stated that he was 
unable to do daily housework, brush his teeth, use tools, or push 
objects.  His carpal tunnel syndrome did not result in any time 
lost from work.  Examination revealed he was well developed.  
Right and left wrist motion was normal.  Motor function and 
sensory were normal.  The hands and wrists had negative Tinel's 
signs and Phalen's tests.  

On VA evaluation in February 2007, strength was 5/5 in all 
extremities with fatigue after movement.  There was normal motor 
and sensation to the extremities grossly.  Motor tone and bulk 
were normal.  Reflexes were hypoactive.  The Veteran appeared to 
be relatively highly functional with an active job, though he was 
slowing down.  In July 2007, the Veteran had 5/5 grip and 
interosseous strength.  

During a hearing at the RO in December 2008, the Veteran 
indicated that he felt his carpal tunnel syndrome was severe.  He 
indicated that his Phalen's test had been positive during his 
examination.  He stated that his point of weakness was very short 
now.  He was having a hard time using his hand to do his job.  
Everything was an effort these days.  Statements were submitted 
at the hearing.  L.Z. stated that the Veteran showed extreme pain 
in his hands.  His employment activities included working 
intricately with his hands, lifting, and carrying extremely heavy 
items and equipment.  L.B. stated that he has seen the Veteran at 
work with visible signs of discomfort and pain and that he has to 
pause to let his hands rest.  K.A.P. indicated that he has 
difficulty lifting things and that occasionally he would drop 
things for no apparent reason. 

On examination in February 2009, the Veteran reported immediate 
tingling while pushing a shopping cart across a parking lot, and 
concern about his ability to retain his job as a facilities 
manager of a 48,500 square foot building.  He reported difficulty 
at work with writing, typing, and using a mouse, plus with 
ordinary hand tools, and with carrying buckets or tool boxes.  He 
had little strength or endurance using his hands over his head.  
Vibrations from power tools would cause intense tingling to the 
point of pain.  He had noticed a marked decrease in hand 
strength.  Examination revealed he was well developed with no 
evidence of hand tremor.  He had dorsiflexion to 50 degrees and 
30 degrees in the right and left wrist, palmar flexion to 60 
degrees in each wrist, radial deviation to 20 degrees in each 
wrist, and ulnar deviation to 45 degrees in each wrist.  Joint 
function was not limited by pain, fatigue, weakness, lack of 
endurance, or incoordination after repetitive use.  Coordination 
was normal.  There was decreased grip strength bilaterally, and 
sensory function showed decreased sensation over the thenar 
eminences bilaterally.  Upper extremity reflexes were 2+.  
Tinel's sign was present bilaterally, as was Phalen's test.  The 
right median nerve had neuritis and decreased grip strength with 
motor power of 4.  The effect of the carpal tunnel syndrome on 
the Veteran's daily activity was significant as the decreased 
grip strength affected all activities involving the hand 
especially when strength and endurance were needed.  

The Board finds that the preponderance of the evidence is against 
the Veteran's claims for increased ratings for left (minor) 
carpal tunnel release and for right (major) carpal tunnel 
release.  The Veteran has contended that his carpal tunnel 
syndrome is severe in each wrist,  Although the Veteran is 
competent to report that his carpal tunnel syndrome has worsened 
in each wrist, the Board finds that his statements are less 
probative than the objective medical evidence of record which 
indicates that the Veteran's service-connected carpal tunnel 
release in each wrist has not worsened during the time periods on 
appeal in this case.  The competent medical evidence shows that 
the Veteran did not have moderate right median nerve incomplete 
paralysis prior to February 23, 2009.  Examinations revealed 
normal hand grip and interosseous strength, and he was well 
developed and had normal motor and sensory function.  
Accordingly, a higher rating than 10 percent for right carpal 
tunnel syndrome prior to February 23, 2009 is not warranted.  

For right carpal tunnel syndrome since February 23, 2009, the 
evidence does not show severe median nerve incomplete paralysis.  
The Veteran manages to perform a very physical occupation and 
examination in February 2009 revealed him to be well developed 
and to have normal coordination.  His motor power was 4 (out of 
5) and his reflexes were 2+.  He was found to be significantly 
affected by carpal tunnel syndrome and to have decreased grip 
strength affecting all hand activities especially when strength 
and endurance were needed.  

The evidence further shows that the Veteran does not have severe 
left median nerve incomplete paralysis.  Examinations have 
revealed normal hand grip and interosseous strength, and he has 
been developed with normal motor and sensory function.  The 
Veteran manages to perform a very physical occupation and 
examination in February 2009 revealed him to be well developed 
and to have normal coordination.  His motor power was 4 (out of 
5) and his reflexes were 2+.  He was found to be significantly 
affected by carpal tunnel syndrome and to have decreased grip 
strength affecting all hand activities especially when strength 
and endurance were needed.  

Left and right knee

The Veteran seeks higher ratings than 10 percent for his 
bilateral knee strains. 

Under DC 5260, leg flexion limited to 60 degrees warrants a 
noncompensable rating.  Leg flexion limited to 45 degrees 
warrants a 10 percent rating.  Leg flexion limited to 30 degrees 
warrants a 20 percent rating.  38 C.F.R. § 4.71a, DC 5260. 

Under DC 5261, leg extension limited to 5 degrees warrants a 
noncompensable rating.  Leg extension limited to 10 degrees 
warrants a 10 percent rating.  Leg extension limited to 15 
degrees warrants a 20 percent rating.  38 C.F.R. § 4.71a, 
DC 5261. 

Under DC 5257, other knee impairment with slight recurrent 
subluxation or lateral instability warrants a 10 percent rating.  
A 20 percent rating is warranted for moderate recurrent 
subluxation or lateral instability.  38 C.F.R. § 4.71a, DC 5257. 

A knee disability can be rated for both limitation of leg flexion 
under DC 5260 and limitation of leg extension under DC 5261.  See 
VAOPGCPREC 9-2004 (Sept. 17, 2004).  

On VA examination in July 2005, the Veteran had a normal gait 
with no evidence of abnormal weight bearing on his feet.  Right 
and left knee range of motion was from 0 to 130 degrees.  After 
repetitive use, the function of the joints was not additionally 
limited by pain, fatigue, weakness, lack of endurance, or 
incoordination.  Drawer test of each knee was normal, was 
McMurray's test.  Each knee had crepitus.  Motor function was 
within normal limits.  X-rays showed mild degenerative joint 
disease of each knee.  

In a December 2008 statement, L.Z. indicated that when the 
Veteran kneels down, he moans and groans indicating that he is in 
pain.  

On VA examination in February 2009, the Veteran complained of 
weakness, stiffness, giving way, lack of endurance, and 
fatigability but he denied swelling, heat, redness, locking, and 
dislocation.  Pain would stop him from walking.  He had never 
been hospitalized for his knees but was unable to stand for long 
periods of time or walk on hard surfaces for long distances.  He 
had difficulty performing tasks such as stooping and climbing 
ladders and stairs.  On examination he was well developed with no 
weakness and had a normal gait with no signs of abnormal weight 
bearing or breakdown, callosities, or any unusual shoe wear 
pattern on his feet.  His right and left knee range of motion was 
from 0 to 140 degrees, with pain occurring at 120 degrees on the 
right and at 140 degrees on the left.  The knees showed no signs 
of edema, effusion, weakness, tenderness, redness, heat, 
subluxation, or guarding of movement and there was no locking 
pain or crepitus.  Joint function was not additionally limited by 
pain, fatigue, weakness, lack of endurance, or incoordination 
after repetitive use.  The knee ligaments were stable by test 
bilaterally.  The diagnoses were bilateral knee degenerative 
joint disease and the examiner stated that the Veteran had 
difficulty with activity due to his knee conditions.  

Based on a review of the evidence, the Board concludes that a 
disability rating greater than 10 percent is not warranted for 
either knee, even when 38 C.F.R. §§ 4.40, 4.45 are considered.  
The Veteran does not have left or right knee flexion limited to 
45 degrees, right or left knee extension limited to 10 degrees, 
or any left or right knee recurrent subluxation or lateral 
instability.  His gait has been normal, repetitive use on 
examination did not additionally limit the function of his 
joints, weakness was not found on examination, and there were no 
signs of abnormal weight bearing.   Moreover, two separate, 
compensable ratings are not warranted under the DC's, as the 
Veteran's limitation of flexion and extension do not meet the 
criteria for a 0 percent rating, and to assign two, separate 
compensable ratings based on painful motion under two separate 
diagnostic codes (i.e., under DC's 5260 and 5261) would be in 
violation of the rule of pyramiding.  See 38 C.F.R. § 4.14; 
VAOPGCPREC 9-04.  While there may be a separate rating assigned 
for instability of the knee, see VAOPGCPREC 23-97, the most 
probative evidence shows that the Veteran's knee ligaments are 
stable.  The Veteran has contended that his bilateral knee 
degenerative joint disease has worsened,  Although the Veteran is 
competent to report that his knee problems have worsened, the 
Board finds that his statements are less probative than the 
objective medical evidence of record which indicates that the 
Veteran's service-connected degenerative joint disease in each of 
his knees has not worsened.  

Rhinitis/sinusitis

The Veteran seeks a disability rating greater than 10 percent for 
rhinitis/sinusitis.  

The Veteran's rhinitis/sinusitis is currently rated as under 
DC 6522-6514.  DC 6514 is for sphenoid sinusitis, which is rated 
under the General Rating Formula for Sinusitis.  Under such 
formula, sinusitis detected by X-ray only warrants a 
noncompensable rating.  Sinusitis with one or two incapacitating 
episodes per year of sinusitis requiring prolonged (lasting four 
to six weeks) antibiotic treatment, or : three to six non-
incapacitating episodes per year of sinusitis characterized by 
headaches, pain, and purulent discharge or crusting warrants a 10 
percent rating.  Sinusitis with three or more incapacitating 
episodes per year of sinusitis requiring prolonged (lasting four 
to six weeks) antibiotic treatment, or more than six non-
incapacitating episodes per year of sinusitis characterized by 
headaches, pain, and purulent discharge or crusting warrants a 30 
percent rating.  DC 6522 is for allergic or vasomotor rhinitis.  
When there are polyps, a 30 percent rating is warranted.  When 
there are no polyps, but with greater than 50 percent obstruction 
of nasal passage on both sides or complete obstruction on one 
side, a 10 percent rating is warranted.  

On examination in 2005, the Veteran reported that sinusitis 
occurs constantly and that when he has sinusitis attacks, he is 
not incapacitated but he has headaches with them.  No antibiotics 
are required.  He reported interference with breathing through 
his nose.  Examination revealed 40 percent nasal obstruction on 
the right and 10 percent on the left.  No sinusitis was detected.  
Sinus X-rays revealed mild nasal mucosal edema but were otherwise 
normal.  

On examination in 2009, essentially the same history was reported 
and the Veteran reported that he did not experience any 
functional impairment from sinusitis/rhinitis.  Examination 
revealed a 60 percent obstruction of the right nostril and a 0 
percent obstruction of the left nostril.  There were no nasal 
polyps.  Rhinitis and congestion were found but sinusitis was 
not.  Sinus X-rays were clear. 

The Board finds that the preponderance of the evidence is against 
a disability rating greater than 10 percent for 
sinusitis/rhinitis.  Under DC 6522, a rating higher than 10 
percent can not be assigned because there are no polyps.  Under 
DC 6514, a compensable rating can not be assigned because there 
are not one or more incapacitating episodes per year of sinusitis 
requiring prolonged treatment; and there are not three or more 
non-incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  The 
Veteran has contended that his sinusitis/rhinitis has worsened.  
Although the Veteran is competent to report that his 
sinusitis/rhinitis has worsened, the Board finds that his 
statements are less probative than the objective medical evidence 
of record which indicates that this disability has not worsened 
during the pendency of this appeal.  In light of the above, an 
increased rating for sinusitis/rhinitis is not warranted under 
the rating schedule.  

Dyspepsia

The Veteran seeks a disability rating greater than 10 percent for 
dyspepsia.  The Veteran's dyspepsia is rated under DC 7346, which 
is permissible because it is for hiatal hernia, a closely 
analogous condition.  38 C.F.R. § 4.20 (2009).  

Under DC 7346, a 10 percent rating is warranted for a hiatal 
hernia with two or more of the symptoms for the 30 percent 
evaluation of less severity.  A 30 percent rating is warranted 
for persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm or 
shoulder pain, productive of considerable impairment of health.  
Lastly, a 60 percent rating is warranted for symptoms of pain, 
vomiting, material weight loss and hematemesis or melena with 
moderate anemia; or other symptom combinations productive of 
severe impairment of health.  38 C.F.R. § 4.114, DC 7346.

On VA evaluation in July 2005, the Veteran reported that he was 
no longer having breakthrough reflux symptoms since his 
medication had been adjusted.  He denied weight loss, dysphagia, 
and odynophagia.  The assessment was gastroesophageal reflux 
disease currently under good control.  

On examination in July 2005, the Veteran reported acid reflux 
with mouth regurgitation at night, and no effect on body weight.  
For his hiatal hernia, he reported heartburn, epigastric pain, 
scapular pain, reflux and regurgitation of stomach contents, and 
nausea and vomiting.  Daily medicines were used to prevent the 
symptoms and the symptoms occurred constantly.  Without them, he 
was unable to live or work.  They had not resulted in any lost 
time from work.  The examiner indicated that it did not cause 
malnutrition or significant anemia.  

On VA evaluation in June 2008, the Veteran stated that he was 
still having breakthrough gastroesophageal reflux disease 
symptoms at night despite his medication.  His medication was 
increased.  

On examination in 2009, a similar history was reported to the one 
on examination in July 2005.  The Veteran stated that acid reflux 
occurred at night only.  It had not affected his body weight.  
The Veteran denied dysphagia, hematemesis, and black tarry 
stools.  He stated that he was unable to function productively 
due to the constant discomfort in his chest area.  However, 
medication would generally relieve his chest pressure.  His 
abdomen was not tender and he was well nourished.  

The Board concludes that under DC 7346, a higher rating is not 
warranted as the Veteran does not have dysphagia, and it is 
necessary for a higher rating.  Moreover, considerable impairment 
of health which is also necessary for a higher rating is not 
shown.  The Veteran is well nourished, he has not had anemia, and 
there has been no medical treatment for vomiting.  His medication 
controls his symptoms, reflux and regurgitation happen only at 
night, and a doctor in July 2005 indicated that his symptoms were 
under good control.  He has had no hematemesis or bloody tarry 
stools, and his symptoms have not caused any lost work time.  The 
Veteran has contended that his dyspepsia has worsened.  Although 
the Veteran is competent to state that his dyspepsia has worsened 
and he is entitled to a higher rating on this basis, the Board 
finds that his lay statements are less probative than the 
objective medical evidence of record which indicates that the 
Veteran's service-connected dyspepsia has not worsened during the 
pendency of this appeal.  In light of the above, an increased 
rating for dyspepsia is not warranted under the rating schedule.  

Extraschedular

The Board must consider whether the Veteran is entitled to 
consideration for referral for the assignment of an 
extraschedular rating for his service-connected disabilities 
currently on appeal.  38 C.F.R. § 3.321 (2009); Barringer v. 
Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of 
an extraschedular rating is a component of a claim for an 
increased rating and referral for consideration must be addressed 
either when raised by the Veteran or reasonably raised by the 
record).  

An extraschedular evaluation is for consideration where a 
service-connected disability presents an exceptional or unusual 
disability picture with marked interference with employment or 
frequent periods of hospitalization that render impractical the 
application of the regular schedular standards. Floyd v. Brown, 
9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability 
picture occurs where the diagnostic criteria do not reasonably 
describe or contemplate the severity and symptomatology of the 
Veteran's service-connected disability. Thun v. Peake, 22 Vet. 
App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then 
the Board must consider whether the disability picture exhibits 
other factors such as marked interference with employment and 
frequent periods of hospitalization.  Id. at 115-116. When those 
two elements are met, the appeal must be referred for 
consideration of the assignment of an extraschedular rating. 
Otherwise, the schedular evaluation is adequate, and referral is 
not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board finds that schedular evaluations assigned for the 
Veteran's service-connected disabilities currently on appeal are 
not inadequate in this case.  Additionally, the diagnostic 
criteria adequately describe the severity and symptomatology of 
the Veteran's service-connected disabilities at issue in this 
case.  Moreover, the evidence does not demonstrate other related 
factors such as marked interference with employment and frequent 
hospitalization.  The Veteran has not reported losing any time 
from work due to any of the service-connected disabilities 
adjudicated in this decision.  Nor is there any indication in the 
medical evidence that the Veteran was hospitalized at any time 
during the pendency of this appeal for treatment of any of the 
service-connected disabilities adjudicated in this decision.  In 
light of the above, the Board finds that the criteria for 
submission for assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 
9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

Entitlement to a disability rating greater than 20 percent for 
left (minor) carpal tunnel release is denied.

Entitlement to a disability rating greater than 30 percent for 
right (major) carpal tunnel release is denied.

Entitlement to a disability rating greater than 10 percent for 
left knee degenerative joint disease is denied.

Entitlement to a disability rating greater than 10 percent for 
right knee degenerative joint disease is denied.  

Entitlement to a disability rating greater than 10 percent for 
sinusitis/rhinitis is denied.  

Entitlement to a disability rating greater than 10 percent for 
dyspepsia is denied.



______________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


